DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112f interpretation, the interpretation is no longer relevant in view of the amendment.
With regards to the prior 112b rejections, they are withdrawn based on the amendments rendering them moot.
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive and/or moot. 
With regards to the 101 applicant appears to be arguing it is a practical application because it is an improvement however, the system does not improve the technology. For example, it is not improving the time it takes to process the same amount of data or storing more data. Applicants seem to be arguing that automation of the determination is in and of itself the improvement. This is not persuasive. Without discussing Applications analysis of the application in view of the holding of Bascom, Examiner does not find the current application to be analogous to Bascom based on the specific facts of the two. Regardless of Bascom, the elements recited are appropriately treated as stated in the rejection. Thus, for the above reasons Applicants arguments are found not to be persuasive. 
With regards to Applicants discussion of the art rejection, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants argue against An reference (see citation in the 103 below) without discussing the combination of references and in view of the amendments not the claims as they were rejected. 
To the extent applicants are arguing the An reference does not recite measuring congestion in “at least a portion of the body” and the “in a limb”, Examiner notes that the limb is a portion of the body (see the 112b). To the extent this is can be interpreted as two distinct measurement locations the argument is moot in view of the updated rejection. 
With regards to Applicants discussion of An, to the extent Applicants are distinguishing the present application An being an IMD. Applicants only claim “wearable” in claim 9. Additionally, An is not limited to being an implantable device see for example: [0006], [0022], [0031].  Thus the interpretation that An refers only to an IMD is not persuasive and is improperly limiting the disclosure of An. 

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1/10/19 recite acquire “chronological data of amounts of congestion in at least a portion of a body of a patient and in a limb of the patient” however the limb of a patient is part of the body of the patient. Put another way, what is the distinction between “a portion of a body of a patient” and “limb of a patient”, as the latter fulfills both portions. The claims depending from 1/10 share this issue and are therefore indefinite, with the exception of  2/4 and 11/13 because they recite the pulmonary sensing for the “body” congestion sensor and systemic congestion sensing on a “limb”. 


Claims 1-20 recite versions of “predict a transition” (for example “predict transitions” Claims 2/11/20) however its unclear what this entails. It is unclear what entails a transition as it’s a relative term. Is any overall assessment change a transition? Does it require a specific transition? What are the metes and bounds of a/the transition? Does the transition require a change in subsequent value? In some diagnostic situations a value not changing between subsequent determinations equates to a “transition”, for example stabilizing after a period of increasing or decreasing values. Thus the claim does not clearly define the metes and bounds of what is claimed and is indefinite. The claims depending from 1/10 share this issue and are therefore indefinite. 

Claim 8 recites “a congestion assessment value depending on the levels of the amounts of congestion using the chronological data of the amounts of congestion” while claim 1 as discussed above recites “acquire chronological data of amounts of congestion in at least a portion of a body of a patient and in a limb of the patient,”, depending on how “in at least a portion of a body of a patient and in a limb of the patient” is interpreted/amended, then this causes a clarity issue in the use o the levels of the amounts of congestion as it could be interpreted as more than one chronological measurement and it would be unclear which of the plurality is being referred too. 

Claim 9 recites “wherein the systemic congestion measuring unit” however there is no antecedent basis for the systemic congestion measuring unit, neither claim 9 nor claim 1 from which claim 9 depends recite a “systemic congestion measuring unit”. Therefore claim 9 does not clearly define the metes and bounds of claim and the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring data, assessing data and predicting.
The limitations of “calculate” an assessment and “predict” a transition, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculate” and “predict” a transition in the context of this claim encompasses the user manually using pen a paper and calculating an assessment value using addition/multiplication/division (see Equations 1-4. Examiner also notes that per the Spec, for example [0064], the weightings in equations 3-4 can be selected by a practitioner), calculating a linear relationship (such as using standard or point slope form, claims 6-7 and 15-16 see also applicants [0071]) and predicting an outcome (filing in an x for the linear f(x) equation). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and display/indicate (“indicating” to a user claims 3-5, 7, 12-14, 16). The limitations of sensors “acquiring” data is pre-solution activity of mere data gathering, and the “indicating” is merely post solution activity of displaying a calculation. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform assessing and predicting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the processor including indirectly or directly sensed blood flow in a limb: (1) An see recitations below; (2) US 20150351690 to Toth et al. see [0056], [0138], [0173], [0242]-[0243], Figs. 1, 6; (3) US 20040015058 to Besson et al., see Fig 1, 3-6, [0141]; (4) O’Neill see recitations below as well as [0059]-[0060]; (6) US 4807638 to Sramek see Fig. 1; (7) Reid (see citations below).  
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (Qi An et al., US 20150157273) hereinafter An in view of Reid (Lawrence Reid et al., US 20090234262) hereinafter Reid with evidentiary support from Fuhrmann (Jens Fuhrmann et al., US 20120286157) hereinafter Fuh.
Regarding claim 1, an interpretation of An discloses assisting system for assisting in predicting exacerbation of a heart failure, comprising: 
a processor ([0031]-[0032], [0042])  configured to:
acquire chronological data of amounts of congestion in at least a portion of a body of a patient ([0006]-[0007], [0025], [0033]-[0034], [0048] see also [0070]; The recited portions include gathering data and storing data as well as using historical data) and chronological data of a blood flow rate of a patient ([0006]-[0007], [0025], [0031], [0033]-[0034], [0048], [0051] including “the adequacy of the systematic blood circulation. A target profile, such as a warm-and-dry presentation, can indicate a well-managed HF status where the patient is free from severe congestion and maintains adequate peripheral perfusion” see also [0070]; The recited portions include gathering data including from external sensors and storing data as well as using historical data for features); 
chronically calculate an overall assessment value ([0032]-[0033], [0038], [0044]-[0045], [0048], [0070] see also [0034]-[0037], [0039], [0072]; the recited portions recite using a plurality of physiological data and “partial predictor” circuits to determine an indicator of a precursor event occurring such as a peripheral or central congestion event) depending on levels of the amounts of congestion ([0006]-[0007], [0025], [0033], [0036], [0038], [0048] see also [0060]-[0061]; the recited portions recite using a plurality of physiological data and “partial predictor” circuits to determine an indicator of a precursor event occurring such as a peripheral or central congestion event) and the blood flow rate of a patient ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051], Fig. 5 see also [0009], [0061]; the recited portions recite using a plurality of physiological data and “partial predictor” circuits to determine an indicator of a precursor event occurring such as a peripheral or central congestion event), using the chronological data of the amounts of congestion and the chronological data of the blood flow rate ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], Fig. 5 see also [0009], [0061]; the recited portions recite using a plurality of physiological data including historical data and “partial predictor” circuits to determine values); and 
predict a transition of the overall assessment value using the chronologically calculated overall assessment value ([0038]-[0039], [0044]-[0045] including “The prediction fusion circuit 230 can generate a report to inform, warn, or alert a system end-user an elevated risk of a patient developing a future HF event.” See also [0009], [0060]-[0061], [0073], Fig. 5, claim 1).

An discloses a plurality of sensors including internal and external sensors for sensing parameters related to blood flow, peripheral and central congestion in order to make predictions of HF events, however an interpretation of An may not explicitly disclose sensing congestion and blood flow rate from a limb.
However, in the same field of endeavor (medical devices), Reid teaches chronologically sensing congestion and blood flow rate from a limb ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of An to include the blood flow and congestion/edema values from the extremities as recited in Reid because including those measurements results in the monitoring and analysis of multiple health indicators of multiple body systems providing a more comprehensive view of the patients overall clinical status and thereby allowing more targeted interventions ([0023]). Furthermore, the combination of elements of An with those of Reid is merely Combining prior art elements according to known methods to yield predictable results. An recites gathering data, determining features and making predictions related to heart failure (HF) using features of the sensed parameters including those which are specific or sensitive to peripheral (or systemic) congestion and central (or pulmonary) congestion. An also includes non-exhaustive lists of such elements and mentions the importance of blood circulation and peripheral perfusion, per the evidentiary support of Fuh blood flow is known to be a parameter sensitive to both forms of congestion. Reid recites gathering both blood flow and systemic congestion values from the extremities to provide a more comprehensive view of the patients overall clinical status. Combining the data gathering and analysis of An with the additional related parameters sensed and gathered by Reid in order to make predictions is combining prior art elements according to known methods to yield predictable results.

Regarding claim 2, an interpretation of An further discloses: 
wherein the chronological data of the amounts of congestion include chronological data of an amount of pulmonary congestion of the patient from the body of the patient from a pulmonary congestion measurement unit ([0006]-[0007], [0025], [0033], [0048], [0050]; The recited portions include gathering data including from external sensors and storing data as well as using historical data. They further disclose data for both central congestion and peripheral congestion); 
and the processor ([0031]-[0032], [0042]) is configured to: 
calculate a first overall assessment value depending on the amount of pulmonary congestion from the body of the patient and blood flow of the patient ([0044]-[0045], [0050]-[0051]; The elements recited are related to the blood flow of a patient, similar to using temperature as an indication of blood flow. The recited portions using data related to central (pulmonary) congestion as well as providing Examples of data related to those elements, including the gathering data on circulation and peripheral perfusion. Furthermore, per Fuh [0013] changes in blood flow is also known to be related to pulmonary congestion, it also notes that other well-known symptoms can be found in Textbooks) and a second overall assessment value of the systemic congestion based on parameters of the patient related to the system congestion such as blood flow ([0044]-[0045], [0050]-[0051]; The elements recited are related to the blood flow of a patient such as blood, similar to using temperature as an indication of blood flow. The recited portions using data related to systemic (peripheral) congestion as well as providing Examples of data related to those elements, including the gathering data on circulation and peripheral perfusion. Furthermore, per Fuh [0013] changes in blood flow is also known to be related to peripheral congestion, it also notes that other well-known symptoms can be found in Textbooks); and 
predict transitions of the first overall assessment value ([0038]-[0039], [0044]-[0045], [0050]-[0051] See also [0009], [0060]-[0061], [0073], Fig. 5, claim 1) and the second overall assessment value ([0038]-[0039], [0044]-[0045], [0050]-[0051] See also [0009], [0060]-[0061], [0073], Fig. 5, claim 1), using the chronologically calculated first overall assessment value and the chronologically calculated second overall assessment value ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051] Fig. 5 see also [0009], [0061]; the recited portions recite using a plurality of physiological data including historical data and “partial predictor” circuits to determine values).

An interpretation of An may not explicitly disclose wherein the chronological data of an amount of congestion includes systemic congestion of the patient in the limb of the patient from a systemic congestion measurement unit; gathering blood flow and peripheral congestion readings from a limb.
However, in the same field of endeavor (medical devices), Reid teaches wherein the chronological data of an amount of congestion includes systemic congestion of the patient in the limb of the patient from a systemic congestion measurement unit ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]);  gathering blood flow and peripheral congestion readings from a limb ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]; As discussed above and supported by the evidentiary support blood flow is an element related to both pulmonary and systemic congestion).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of An to include the blood flow and congestion/edema values from the extremities as recited in Reid because including those measurements results in the monitoring and analysis of multiple health indicators of multiple body systems providing a more comprehensive view of the patients overall clinical status and thereby allowing more targeted interventions ([0023]). Furthermore, the combination of elements of An with those of Reid is merely Combining prior art elements according to known methods to yield predictable results. An recites gathering data, determining features and making predictions related to heart failure (HF) using features of the sensed parameters including those which are specific or sensitive to peripheral (or systemic) congestion and central (or pulmonary) congestion. An also including non-exhaustive lists of such elements and mentions the importance of blood circulation and peripheral perfusion, per the evidentiary support of Fuh blood flow is known to be a parameter sensitive to both forms of congestion. Reid recites gathering both blood flow and systemic congestion values from the extremities to provide a more comprehensive view of the patients overall clinical status. Combining the data gathering and analysis of An with the additional related parameters sensed and gathered by Reid in order to make predictions is combining prior art elements according to known methods to yield predictable results.

Regarding claim 3, an interpretation of An further discloses to predict a timing at which the overall assessment value reaches a threshold value ([0038]-[0039]; Recites the CRI having levels (thresholds) of likelihood of a worsening/decompensation event and issuing a warning of elevated (as opposed to normal) risk); and to indicate the predicted timing to a user of the assisting system ([0038]-[0039]).

Regarding claim 4, an interpretation of An further discloses to predict a first timing at which the first overall assessment value reaches a threshold value and a second timing at which the second overall assessment value reaches a threshold value ([0034], [0036], [0038]-[0039], [0044]-[0045] See also [0009], [0033]-[0036], [0060]-[0061], [0073], Fig. 5, claim 1; The prediction for each of the predictors of a peripheral congestion events and pulmonary congestion events repeatedly, including the use of a regression model, thus eventually an event would be predicted and the prediction would yield an elevated likelihood of occurrence for both. The prediction of the peripheral congestion event and the pulmonary congestion event could occur either during the same run of the predictors at the or during different runs but would yield a prediction of an event at a first time based on the first assessment and a second time based on the second assessment); and 
indicate to a user of the assisting system an earlier one of the first timing and the second timing ([0034], [0036], [0038]-[0039], [0044]-[0045] See also [0009], [0033]-[0036], [0060]-[0061], [0073], Fig. 5, claim 1; The prediction for each of the predictors of a peripheral congestion event and pulmonary congestion event repeatedly as it predicts both, when the prediction indicates one is going to occur it will have predicted the earlier of the first timing or the second timing).

 Regarding claim 5, an interpretation of An further discloses indicating a recommended action to the patient depending on a period from a time at which the timing is indicated to the user, to the timing ([0038]-[0039]; The recited portion includes outputting recommended actions for the user to take which correspond to the timeframe of predicted risk).

 Regarding claim 6, an interpretation of An further discloses to determine approximate formulas that approximate the chronological overall assessment values ([0035], [0044]-[0045], [0048], [0056]-[0057], [0073]).

 Regarding claim 7, an interpretation of An further discloses to indicate, to a user, information regarding accuracy of approximation of the approximate formulas ([0038]-[0039], [0064], [0065]).

 Regarding claim 8, an interpretation of An further discloses to calculate a congestion assessment value depending on the levels of the amounts of congestion using the chronological data of the amounts of congestion ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051] see also [0060]-[0061], and a blood flow assessment value depending on the level of the blood flow rate using the chronological data of the blood flow rate ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051], Fig. 5 see also [0009], [0061]); and 
calculate a value representing a sum of the congestion assessment value and the blood flow assessment value as the overall assessment value ([0034], [0044]-[0045], [0050]-[0051]).
An interpretation of An may not explicitly disclose teaches chronologically sensing congestion and blood flow rate from a limb.
However, in the same field of endeavor (medical devices), Reid teaches chronologically sensing congestion and blood flow rate from a limb ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of An to include the blood flow and congestion/edema values from the extremities as recited in Reid because including those measurements results in the monitoring and analysis of multiple health indicators of multiple body systems providing a more comprehensive view of the patients overall clinical status and thereby allowing more targeted interventions ([0023]). 

 Regarding claim 10, an interpretation of An discloses a assisting method for assisting in predicting exacerbation of a heart failure, comprising: 
acquiring chronological data of amounts of congestion in at least a portion of a body of a patient  ([0006]-[0007], [0025], [0033]-[0034], [0048] see also [0070]; The recited portions include gathering data and storing data as well as using historical data) and chronological data of a blood flow rate of the patient ([0006]-[0007], [0025], [0031], [0033]-[0034], [0048], [0051]; The recited portions include gathering data including from external sensors and storing data as well as using historical data); 
chronologically calculating an overall assessment value ([0032]-[0033], [0038], [0044]-[0045], [0048], [0070] see also [0034]-[0037], [0039], [0072]; the recited portions recite using a plurality of physiological data and “partial predictor” circuits to determine an indicator of a precursor event occurring such as a peripheral or central congestion event) depending on levels of the amounts of congestion ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051] see also [0060]-[0061]) and the blood flow rate in the limb ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051], Fig. 5 see also [0009], [0061]), using the chronological data of the amounts of congestion and the chronological data of the blood flow rate ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], Fig. 5 see also [0009], [0061]); and 
predicting a transition of the overall assessment value using the chronologically calculated overall assessment value ([0038]-[0039], [0044]-[0045] including “The prediction fusion circuit 230 can generate a report to inform, warn, or alert a system end-user an elevated risk of a patient developing a future HF event.” See also [0009], [0060]-[0061], [0073], Fig. 5, claim 1).

An discloses a plurality of sensors including internal and external sensors for sensing parameters related to blood flow, peripheral and central congestion in order to make predictions of HF events, however an interpretation of An may not explicitly disclose sensing congestion and blood flow rate from a limb.
However, in the same field of endeavor (medical devices), Reid teaches chronologically sensing congestion and blood flow rate from a limb ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of An to include the blood flow and congestion/edema values from the extremities as recited in Reid because including those measurements results in the monitoring and analysis of multiple health indicators of multiple body systems providing a more comprehensive view of the patients overall clinical status and thereby allowing more targeted interventions ([0023]). Furthermore, the combination of elements of An with those of Reid is merely Combining prior art elements according to known methods to yield predictable results. An recites gathering data, determining features and making predictions related to heart failure (HF) using features of the sensed parameters including those which are specific or sensitive to peripheral (or systemic) congestion and central (or pulmonary) congestion. An also includes non-exhaustive lists of such elements and mentions the importance of blood circulation and peripheral perfusion, per the evidentiary support of Fuh blood flow is known to be a parameter sensitive to both forms of congestion. Reid recites gathering both blood flow and systemic congestion values from the extremities to provide a more comprehensive view of the patients overall clinical status. Combining the data gathering and analysis of An with the additional related parameters sensed and gathered by Reid in order to make predictions is combining prior art elements according to known methods to yield predictable results.

Regarding claim 11, an interpretation of An further discloses wherein the chronological data of the amounts of congestion include chronological data of an amount of pulmonary congestion of the patient from the body of the patient from a pulmonary congestion measurement unit ([0006]-[0007], [0025], [0033], [0048], [0050]; The recited portions include gathering data including from external sensors and storing data as well as using historical data. They further disclose data for both central congestion and peripheral congestion), the method further comprising: 
calculating a first overall assessment value depending on the amount of pulmonary congestion from the body of the patient and blood flow of the patient ([0044]-[0045], [0050]-[0051]; The elements recited are related to the blood flow of a patient, similar to using temperature as an indication of blood flow. The recited portions using data related to central (pulmonary) congestion as well as providing Examples of data related to those elements, including the gathering data on circulation and peripheral perfusion. Furthermore, per Fuh [0013] changes in blood flow is also known to be related to pulmonary congestion, it also notes that other well-known symptoms can be found in Textbooks) and a second overall assessment value of the systemic congestion based on parameters of the patient related to the system congestion such as blood flow ([0044]-[0045], [0050]-[0051]; The elements recited are related to the blood flow of a patient such as blood, similar to using temperature as an indication of blood flow. The recited portions using data related to systemic (peripheral) congestion as well as providing Examples of data related to those elements, including the gathering data on circulation and peripheral perfusion. Furthermore, per Fuh [0013] changes in blood flow is also known to be related to peripheral congestion, it also notes that other well-known symptoms can be found in Textbooks); and 
predicting transitions of the first overall assessment value ([0038]-[0039], [0044]-[0045], [0050]-[0051] See also [0009], [0060]-[0061], [0073], Fig. 5, claim 1) and the second overall assessment value ([0038]-[0039], [0044]-[0045], [0050]-[0051] See also [0009], [0060]-[0061], [0073], Fig. 5, claim 1), using the chronologically calculated first overall assessment value and the chronologically calculated second overall assessment value ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051] Fig. 5 see also [0009], [0061]; the recited portions recite using a plurality of physiological data including historical data and “partial predictor” circuits to determine values).

An interpretation of An may not explicitly disclose wherein the chronological data of an amount of congestion includes systemic congestion of the patient in the limb of the patient from a systemic congestion measurement unit; gathering blood flow and peripheral congestion readings from a limb.
However, in the same field of endeavor (medical devices), Reid teaches wherein the chronological data of an amount of congestion includes systemic congestion of the patient in the limb of the patient from a systemic congestion measurement unit ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]);  gathering blood flow and peripheral congestion readings from a limb ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]; As discussed above and supported by the evidentiary support blood flow is an element related to both pulmonary and systemic congestion).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of An to include the blood flow and congestion/edema values from the extremities as recited in Reid because including those measurements results in the monitoring and analysis of multiple health indicators of multiple body systems providing a more comprehensive view of the patients overall clinical status and thereby allowing more targeted interventions ([0023]). Furthermore, the combination of elements of An with those of Reid is merely Combining prior art elements according to known methods to yield predictable results. An recites gathering data, determining features and making predictions related to heart failure (HF) using features of the sensed parameters including those which are specific or sensitive to peripheral (or systemic) congestion and central (or pulmonary) congestion. An also including non-exhaustive lists of such elements and mentions the importance of blood circulation and peripheral perfusion, per the evidentiary support of Fuh blood flow is known to be a parameter sensitive to both forms of congestion. Reid recites gathering both blood flow and systemic congestion values from the extremities to provide a more comprehensive view of the patients overall clinical status. Combining the data gathering and analysis of An with the additional related parameters sensed and gathered by Reid in order to make predictions is combining prior art elements according to known methods to yield predictable results.

Regarding claim 12, an interpretation of An further discloses predicting a timing at which the overall assessment value reaches a threshold value ([0038]-[0039]; Recites the CRI having levels (thresholds) of likelihood of a worsening/decompensation event and issuing a warning of elevated (as opposed to normal) risk); and indicating the predicted timing to a user of the assisting system ([0038]-[0039]).

Regarding claim 13, an interpretation of An further discloses predicting a first timing at which the first overall assessment value reaches a threshold value and a second timing at which the second overall assessment value reaches a threshold value ([0034], [0036], [0038]-[0039], [0044]-[0045] See also [0009], [0033]-[0036], [0060]-[0061], [0073], Fig. 5, claim 1; The prediction for each of the predictors of a peripheral congestion events and pulmonary congestion events repeatedly, including the use of a regression model, thus eventually an event would be predicted and the prediction would yield an elevated likelihood of occurrence for both. The prediction of the peripheral congestion event and the pulmonary congestion event could occur either during the same run of the predictors at the or during different runs but would yield a prediction of an event at a first time based on the first assessment and a second time based on the second assessment); and 
indicating to a user of the assisting system an earlier one of the first timing and the second timing ([0034], [0036], [0038]-[0039], [0044]-[0045] See also [0009], [0033]-[0036], [0060]-[0061], [0073], Fig. 5, claim 1; The prediction for each of the predictors of a peripheral congestion event and pulmonary congestion event repeatedly as it predicts both, when the prediction indicates one is going to occur it will have predicted the earlier of the first timing or the second timing).

 Regarding claim 14, an interpretation of An further discloses indicating a recommended action to the patient depending on a period from a time at which the timing is indicated to the user, to the timing ([0038]-[0039]; The recited portion includes outputting recommended actions for the user to take which correspond to the timeframe of predicted risk).

 Regarding claim 15, an interpretation of An further discloses determining approximate formulas that approximate the chronological overall assessment values ([0035], [0044]-[0045], [0048], [0056]-[0057], [0073]).

 Regarding claim 16, an interpretation of An further disclsoes indicating, to a user, information regarding accuracy of approximation of the approximate formulas ([0038]-[0039], [0064], [0065]).

 Regarding claim 17, an interpretation of An further discloses calculating a congestion assessment value depending on the levels of the amounts of congestion using the chronological data of the amounts of congestion ([0006]-[0007], [0025], [0033], [0036], [0038], [0044]-[0045] [0048], [0050]-[0051] see also [0060]-[0061]), and 
a blood flow assessment value depending on the level of the blood flow rate using the chronological data of the blood flow rate ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051], Fig. 5 see also [0009], [0061]); and 
calculating a value representing a sum of the congestion assessment value and the blood flow assessment value as the overall assessment value ([0034], [0044]-[0045], [0050]-[0051]).

An interpretation of An may not explicitly disclose wherein the blood flow rate is from a limb.
However, in the same field of endeavor (medical devices), Will teaches wherein the blood flow rate is from a limb ([0219]-[0220], [0227], Table 1) for the purpose of gathering readings to provide indications of the individual including cardiac output, perfusion etc. in a way which is cheap and convenient.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified An to include a blood flow reading from the limbs using a temperature sensor as recited in Will with the disclosure of An because its provides an indicator of blood flow which is non-invasive, relatively inexpensive, less time consuming and more convenient ([0044], [0227]). Furthermore the combination of the elements of An and Will is  merely combining prior art elements according to known methods to yield predictable results; An recites peripheral perfusion/blood circulation is related to congestion determinations and using features of sensed physiological parameters which are related to certain events to predict such future events including congestion events, Will recites gathering data of the blood flow from an arm or leg combining the teachings of the two is merely taking a known reading in a known way to yield the predictable result of perfusion being accounted for in the determination of congestion. 

Regarding claim 18, an interpretation of An discloses the above including gathering chronological data of a blood flow sensor reading ([0006]-[0007], [0025], [0031], [0033]-[0034], [0048], [0051]). An interpretation of An may not explicitly disclose the blood flow rate includes chronological data of a temperature of the limb of the patient and/or chronological data of a color of the limb of the patient.
An interpretation of An may not explicitly disclose the blood flow rate includes chronological data of a temperature of the limb of the patient and/or chronological data of a color of the limb of the patient.
However, in the same field of endeavor (medical devices), Will teaches the blood flow rate includes chronological data of a temperature of the limb of the patient and/or chronological data of a color of the limb of the patient ([0219]-[0220], [0227], Table 1) for the purpose of gathering readings to provide indications of the individual including cardiac output, perfusion etc. in a way which is cheap and convenient.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified An to include a series of blood flow readings from the limbs using temperature sensing as recited in Will with the disclosure of An because its provides an indicator of blood flow which is non-invasive, relatively inexpensive, less time consuming and more convenient ([0044], [0227]). Furthermore the combination of the elements of An and Will is  merely combining prior art elements according to known methods to yield predictable results; An recites peripheral perfusion/blood circulation is related to congestion determinations and using features of sensed physiological parameters which are related to certain events to predict such future events including congestion events, Will recites gathering data of the blood flow from an arm or leg using temperature sensing combining the teachings of the two references is merely taking a known reading in a known way to yield the predictable result of perfusion being accounted for in the determination of congestion.

 Regarding claim 19, an interpretation of An discloses a non-transitory computer-readable medium for assisting in predicting exacerbation of a heart failure, the non-transitory computer-readable medium having instructions operable to cause one or more processors to perform operations (Abstract, [0031]) comprising: 
acquiring chronological data of amounts of congestion in at least a portion of a body of a patient  ([0006]-[0007], [0025], [0033]-[0034], [0048] see also [0070]; The recited portions include gathering data and storing data as well as using historical data) and chronological data of a blood flow rate of the patient ([0006]-[0007], [0025], [0031], [0033]-[0034], [0048], [0051]; The recited portions include gathering data including from external sensors and storing data as well as using historical data); 
chronologically calculating an overall assessment value ([0032]-[0033], [0038], [0044]-[0045], [0048], [0070] see also [0034]-[0037], [0039], [0072]; the recited portions recite using a plurality of physiological data and “partial predictor” circuits to determine an indicator of a precursor event occurring such as a peripheral or central congestion event) depending on levels of the amounts of congestion ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051] see also [0060]-[0061]) and the blood flow rate in the limb ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051], Fig. 5 see also [0009], [0061]), using the chronological data of the amounts of congestion and the chronological data of the blood flow rate ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], Fig. 5 see also [0009], [0061]); and 
predicting a transition of the overall assessment value using the chronologically calculated overall assessment value ([0038]-[0039], [0044]-[0045] including “The prediction fusion circuit 230 can generate a report to inform, warn, or alert a system end-user an elevated risk of a patient developing a future HF event.” See also [0009], [0060]-[0061], [0073], Fig. 5, claim 1).

An discloses a plurality of sensors including internal and external sensors for sensing parameters related to blood flow, peripheral and central congestion in order to make predictions of HF events, however an interpretation of An may not explicitly disclose sensing congestion and blood flow rate from a limb.
However, in the same field of endeavor (medical devices), Reid teaches chronologically sensing congestion and blood flow rate from a limb ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of An to include the blood flow and congestion/edema values from the extremities as recited in Reid because including those measurements results in the monitoring and analysis of multiple health indicators of multiple body systems providing a more comprehensive view of the patients overall clinical status and thereby allowing more targeted interventions ([0023]). Furthermore, the combination of elements of An with those of Reid is merely Combining prior art elements according to known methods to yield predictable results. An recites gathering data, determining features and making predictions related to heart failure (HF) using features of the sensed parameters including those which are specific or sensitive to peripheral (or systemic) congestion and central (or pulmonary) congestion. An also includes non-exhaustive lists of such elements and mentions the importance of blood circulation and peripheral perfusion, per the evidentiary support of Fuh blood flow is known to be a parameter sensitive to both forms of congestion. Reid recites gathering both blood flow and systemic congestion values from the extremities to provide a more comprehensive view of the patients overall clinical status. Combining the data gathering and analysis of An with the additional related parameters sensed and gathered by Reid in order to make predictions is combining prior art elements according to known methods to yield predictable results.

 Regarding claim 20, an interpretation of An further discloses wherein the chronological data of the amounts of congestion include chronological data of an amount of pulmonary congestion of the patient from the body of the patient from a pulmonary congestion measurement unit ([0006]-[0007], [0025], [0033], [0048], [0050]; The recited portions include gathering data including from external sensors and storing data as well as using historical data. They further disclose data for both central congestion and peripheral congestion), the operations further comprising: 
calculating a first overall assessment value depending on the amount of pulmonary congestion from the body of the patient and blood flow of the patient ([0044]-[0045], [0050]-[0051]; The elements recited are related to the blood flow of a patient, similar to using temperature as an indication of blood flow. The recited portions using data related to central (pulmonary) congestion as well as providing Examples of data related to those elements, including the gathering data on circulation and peripheral perfusion. Furthermore, per Fuh [0013] changes in blood flow is also known to be related to pulmonary congestion, it also notes that other well-known symptoms can be found in Textbooks) and a second overall assessment value of the systemic congestion based on parameters of the patient related to the system congestion such as blood flow ([0044]-[0045], [0050]-[0051]; The elements recited are related to the blood flow of a patient such as blood, similar to using temperature as an indication of blood flow. The recited portions using data related to systemic (peripheral) congestion as well as providing Examples of data related to those elements, including the gathering data on circulation and peripheral perfusion. Furthermore, per Fuh [0013] changes in blood flow is also known to be related to peripheral congestion, it also notes that other well-known symptoms can be found in Textbooks); and 
predicting transitions of the first overall assessment value ([0038]-[0039], [0044]-[0045], [0050]-[0051] See also [0009], [0060]-[0061], [0073], Fig. 5, claim 1) and the second overall assessment value ([0038]-[0039], [0044]-[0045], [0050]-[0051] See also [0009], [0060]-[0061], [0073], Fig. 5, claim 1), using the chronologically calculated first overall assessment value and the chronologically calculated second overall assessment value ([0006]-[0007], [0025], [0033], [0036], [0038], [0048], [0050]-[0051] Fig. 5 see also [0009], [0061]; the recited portions recite using a plurality of physiological data including historical data and “partial predictor” circuits to determine values).

An interpretation of An may not explicitly disclose wherein the chronological data of an amount of congestion includes systemic congestion of the patient in the limb of the patient from a systemic congestion measurement unit; gathering blood flow and peripheral congestion readings from a limb.
However, in the same field of endeavor (medical devices), Reid teaches wherein the chronological data of an amount of congestion includes systemic congestion of the patient in the limb of the patient from a systemic congestion measurement unit ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]);  gathering blood flow and peripheral congestion readings from a limb ([0021], [0025]-[0026], [0054] see also [0030], [0044], [0049]; As discussed above and supported by the evidentiary support blood flow is an element related to both pulmonary and systemic congestion).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of An to include the blood flow and congestion/edema values from the extremities as recited in Reid because including those measurements results in the monitoring and analysis of multiple health indicators of multiple body systems providing a more comprehensive view of the patients overall clinical status and thereby allowing more targeted interventions ([0023]). Furthermore, the combination of elements of An with those of Reid is merely Combining prior art elements according to known methods to yield predictable results. An recites gathering data, determining features and making predictions related to heart failure (HF) using features of the sensed parameters including those which are specific or sensitive to peripheral (or systemic) congestion and central (or pulmonary) congestion. An also including non-exhaustive lists of such elements and mentions the importance of blood circulation and peripheral perfusion, per the evidentiary support of Fuh blood flow is known to be a parameter sensitive to both forms of congestion. Reid recites gathering both blood flow and systemic congestion values from the extremities to provide a more comprehensive view of the patients overall clinical status. Combining the data gathering and analysis of An with the additional related parameters sensed and gathered by Reid in order to make predictions is combining prior art elements according to known methods to yield predictable results.

Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Reid in further view of O’Neill (William O’Neill, US 20140081089) hereinafter Will with evidentiary support from Fuhrmann.
Regarding claim 9, an interpretation of An discloses the above including gathering chronological data of a blood flow sensor reading ([0006]-[0007], [0025], [0031], [0033]-[0034], [0048], [0051]). 
An interpretation of An may not explicitly disclose the blood flow rate includes chronological data of a temperature of the limb of the patient and/or chronological data of a color of the limb of the patient from a blood flow rate measuring unit: and wherein the systemic congestion measuring unit is configured to measure a dropsical swelling of the limb of the patient, and the systemic congestion measuring unit and the blood flow rate measuring unit are one or more wearable devices.

However, in the same field of endeavor (medical devices), Will teaches the blood flow rate includes chronological data of a temperature of the limb of the patient and/or chronological data of a color of the limb of the patient ([0219]-[0220], [0227], Table 1) for the purpose of gathering readings to provide indications of the individual including cardiac output, perfusion etc. in a way which is cheap and convenient.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified An to include a series of blood flow readings from the limbs using temperature sensing as recited in Will with the disclosure of An because its provides an indicator of blood flow which is non-invasive, relatively inexpensive, less time consuming and more convenient ([0044], [0227]). Furthermore the combination of the elements of An and Will is  merely combining prior art elements according to known methods to yield predictable results; An recites peripheral perfusion/blood circulation is related to congestion determinations and using features of sensed physiological parameters which are related to certain events to predict such future events including congestion events, Will recites gathering data of the blood flow from an arm or leg using temperature sensing combining the teachings of the two references is merely taking a known reading in a known way to yield the predictable result of perfusion being accounted for in the determination of congestion.

However, in the same field of endeavor (medical devices), Reid teaches wherein the systemic congestion measuring unit is configured to measure a dropsical swelling of the limb of the patient ([0032], [0044], [0054]), and the systemic congestion measuring unit and the blood flow rate measuring unit are one or more wearable devices ([0032], [0044], [0054], [0066]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing and analysis of An to include the blood flow and congestion/edema values from the extremities as recited in Reid because including those measurements results in the monitoring and analysis of multiple health indicators of multiple body systems providing a more comprehensive view of the patients overall clinical status and thereby allowing more targeted interventions ([0023]). Furthermore, the combination of elements of An with those of Reid is merely Combining prior art elements according to known methods to yield predictable results. An recites gathering data, determining features and making predictions related to heart failure (HF) using features of the sensed parameters including those which are specific or sensitive to peripheral (or systemic) congestion and central (or pulmonary) congestion. An also includes non-exhaustive lists of such elements and mentions the importance of blood circulation and peripheral perfusion, per the evidentiary support of Fuh blood flow is known to be a parameter sensitive to both forms of congestion. Reid recites gathering both blood flow and systemic congestion values from the extremities to provide a more comprehensive view of the patients overall clinical status. Combining the data gathering and analysis of An with the additional related parameters sensed and gathered by Reid in order to make predictions is combining prior art elements according to known methods to yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/032,851 (reference application) in view of An. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘851 in view of An would render obvious those of current application. Both sets of claims the current application and ‘851 recite measuring the same central and peripheral congestion and blood flow and performing evaluations to determine when the combined value reaches a threshold ( see ‘851 claim 2-4) . The ‘851 does not specifically recite making a prediction of when that threshold crossing will occur, however the recited portions of An provide those elements. It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of ‘851 to include the prediction analysis of An in order to know when decompensation or worsening will take place and take measures to prevent the worsening of the HF thus reducing the costs associated with HF hospitalizations ([0005]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20100049065 see [0006] including “As blood flow out of the heart slows, blood returning to the heart through the veins backs up, causing congestion in the tissues. Often swelling (edema) results. Most often there is swelling in the legs and ankles, but swelling can occur in other parts of the body as well. Sometimes fluid collects in the lungs and interferes with breathing, causing shortness of breath, especially when a person is lying down.”; US 20160287091 see [0154], [0165], [0167]-[0168], [0173], [0182] [0187]; US 20170147773 recites gathering various data for use in a personalized prediction model, including at least most of the claimed sensed parameters see [0032]-[0033], [0046]; US 3847142 see for example Col 1:47-59.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792